PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tewari et al.
Application No. 16/270,880
Filed: 8 Feb 2019
For: Systems and Methods for Designing and Securing Edge Data Processing Pipelines
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed February 5, 2021, to expedite consideration of the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 11, 2020, to revive the above-identified application.

Since the requisite petition fee of $210.00 has been received for the petition to expedite, the petition under 37 CFR 1.182 is hereby GRANTED. 

The petition under 37 CFR 1.137(a) is hereby GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed September 3, 2020. The issue fee was timely paid on December 3, 2020.  Accordingly, the application became abandoned on December 4, 2020. A Notice of Abandonment was mailed December 11, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of Oath or Declarations for all the joint inventors, (2) the petition fee of $1,050.00 and (3) a proper statement of unintentional delay.

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.
Telephone inquiries regarding the status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.



/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions